Exhibit 10.1

TERADATA INCENTIVE STOCK PURCHASE PLAN

(Effective June 1, 2020)

 

1.

Purpose

The Teradata Incentive Stock Purchase Plan (“Plan”) provides Eligible Employees
with an opportunity to purchase Shares from the Company at current fair market
value by electing to forego cash compensation that is otherwise due under
certain annual incentive programs. The Plan is not intended to be, and will not
be treated as, an “equity-compensation plan” within the meaning of Rule 303A.08
of the NYSE Listed Company Manual. Further, the Plan is not intended to be, and
will not be treated as, an “employee stock purchase plan” within the meaning of
Section 423 of the Internal Revenue Code of 1986, as amended. This Plan is
hereby adopted effective as of June 1, 2020 (the “Effective Date”).

 

2.

Definitions

2.1    “Annual Incentive Compensation” means the gross amount otherwise payable
in cash to a Participant by the Company or a Subsidiary for the 2020 fiscal year
under the Teradata Management Incentive Plan, the Teradata Annual Incentive
Plan, or any other cash incentive plan or program covering the Participant and
designated by the Committee from time-to-time.

2.2    “Board of Directors” means the Board of Directors of the Company.

2.3    “Brokerage Account” has the meaning set forth in Section 10.

2.4    “Committee” means the means the Compensation and Human Resource Committee
of the Board of Directors.

2.5    “Company” means Teradata Corporation, a Delaware corporation.

2.6    “Eligible Employees” means only those Employees of the Company or a
Subsidiary who are designated by the Committee from time to time as eligible to
participate in the Plan. In lieu of expressly selecting Eligible Employees for
Plan participation, the Committee may establish eligibility criteria providing
for participation of all Eligible Employees who satisfy such criteria.

2.7    “Employees” means all individuals employed by the Company or a
Subsidiary.

2.8    “Offering” means the offering of Shares to Eligible Employees pursuant to
the Plan.

2.9    “Participant” means an Eligible Employee who elects to participate in the
Plan.

2.10    “Plan” means this Teradata Incentive Stock Purchase Plan.

2.11    “Purchase Date” means the date that Annual Incentive Compensation is
otherwise payable to a Participant in cash, but for the election made in the
Participant’s Stock Purchase Agreement.

 

1



--------------------------------------------------------------------------------

2.12    “Recordkeeper” means the third-party administrator that maintains
records for the Plan.

2.13    “Share” means a share of common stock of the Company, $0.01 par value
per share, or any security into which such Share may be changed by reason of any
transaction or event of the type referred to in Section 16 hereof.

2.14    “Stock Purchase Agreement” means the Participant’s election to use
Annual Incentive Compensation otherwise payable to such Participant on a
Purchase Date to purchase Shares on such Purchase Date at the Purchase Price set
forth in Section 7 of the Plan.

2.15    “Subsidiary” means any corporation in which the Company, directly or
indirectly, owns stock possessing 50% or more of the total combined voting power
of all classes of stock.

 

3.

Shares

The aggregate number of Shares which may be purchased under the Plan shall not
exceed a total of 900,000. Notwithstanding the foregoing, the aggregate number
of Shares is subject to adjustment in accordance with Section 16 hereof. Shares
issued under the Plan will consist of authorized and unissued Shares.

 

4.

Offering

Each Eligible Employee shall be entitled to purchase, in the manner and on the
terms herein provided, Shares at the Purchase Price set forth in Section 7
hereof with the amount of such Eligible Employee’s Annual Incentive Compensation
withheld pursuant to Section 6 hereof on the applicable Purchase Date.

 

5.

Participation in the Plan; Stock Purchase Agreements

Any Eligible Employee may become a Participant in the Plan by filing a stock
purchase agreement (a “Stock Purchase Agreement”), in accordance with procedures
established by the Company, to purchase Shares under the Plan on the next
Purchase Date. The Stock Purchase Agreement must be filed with the Company by,
and shall become irrevocable (notwithstanding the subsequent termination of the
Participant’s employment or any other event) as of, a date specified by the
Company in the Stock Purchase Agreement. The Company shall establish and provide
the form of Stock Purchase Agreement.

 

6.

Payment for Shares

A Participant shall designate in the Stock Purchase Agreement the portion of
such Participant’s Annual Incentive Compensation that is to be used to purchase
Shares on the next Purchase Date. Unless otherwise determined by the Committee,
a Participant electing to purchase Shares under the Plan must authorize the
Company to use 100% of such Participant’s Annual Incentive Compensation to
purchase Shares on the applicable Purchase Date. Payment for Shares purchased
hereunder shall be made by authorized deductions from a Participant’s Annual
Incentive Compensation pursuant to this Section 6. No interest shall accrue or
be payable to any Participant with respect to any deducted amounts. To the
extent required by applicable law, a Participant shall

 

2



--------------------------------------------------------------------------------

be required to satisfy, in a manner satisfactory to the Company or Subsidiary,
as applicable, and set forth in the Stock Purchase Agreement, any withholding
tax obligations that arise by reason of the Annual Incentive Compensation or the
purchase of Shares hereunder.

 

7.

Purchase Price

The Purchase Price of each Share sold to Participants hereunder shall be 100% of
the closing sale price per Share on the applicable Purchase Date as reported on
the New York Stock Exchange, if any, or if there are no sales on that date, on
the next preceding trading day during which a sale occurred. Anything herein to
the contrary notwithstanding, the Purchase Price per Share shall not be less
than the par value of a Share.

 

8.

Purchase of Shares

As of each Purchase Date, each Participant shall be offered the right to
purchase, and shall be deemed, without any further action, to have purchased, at
the Purchase Price in United States dollars, the number of Shares (including
fractions thereof) which can be purchased with the amount of Annual Incentive
Compensation that is subject to the Participant’s Stock Purchase Agreement for
such Purchase Date. At the time a Participant’s Annual Incentive Compensation is
used to purchase Shares, such Participant will have all rights and privileges of
a stockholder of the Company with respect to the Shares purchased under the
Plan. All such Shares shall be maintained in Brokerage Accounts for the
Participants. Any dividends paid with respect to such Shares subsequent to the
applicable Purchase Date shall be credited to the Participants’ Brokerage
Accounts and will be automatically reinvested in Shares, unless the Participant
elects not to have such dividends reinvested.

 

9.

Issuance of Shares

The Shares purchased by a Participant on a Purchase Date shall, for all
purposes, be deemed to have been issued at the close of business on such
Purchase Date. Prior to that time, none of the rights or privileges of a
stockholder shall exist with respect to such Shares.

As soon as practicable after such Purchase Date, the Company shall cause a book
entry to be registered in the street name of the Recordkeeper on behalf of each
Participant, for the number of Shares purchased by the Participant on such
Purchase Date, pursuant to the Participant’s Stock Purchase Agreement. The
Committee shall have sole discretion to adopt rules governing the registration
of Shares purchased hereunder and may restrict the types of designations
permitted under a Participant’s Stock Purchase Agreement.

 

10.

Brokerage Accounts Maintained by Recordkeeper

The Recordkeeper shall maintain a Brokerage Account for each Participant with a
record of the Shares purchased by the Participant. The Participant may at any
time direct the Recordkeeper to (i) sell some or all of the Shares credited to
his Brokerage Account and deliver the cash in U.S. currency to the Participant,
subject to any applicable delivery or transfer charge or (ii) provide the
Participant a notice of issuance of uncertificated Shares reflecting some or all
of the Shares credited to his Brokerage Account.

 

3



--------------------------------------------------------------------------------

11.

Death

In the event of a Participant’s death, the Recordkeeper shall transfer the
Participant’s Brokerage Account to the executor or administrator of the
Participant’s estate or to one or more beneficiaries designated by the
Participant in such manner as may be provided by the Company.

 

12.

Procedure if Insufficient Shares Available

In the event that on any Purchase Date the aggregate funds available for the
purchase of Shares pursuant to Section 8 hereof would purchase a number of
Shares in excess of the number of Shares then available for purchase under the
Plan, the Committee shall proportionately reduce the number of Shares which
would otherwise be purchased by each Participant on such Purchase Date in order
to eliminate such excess, the Plan shall automatically terminate immediately
after such Purchase Date and any Annual Incentive Compensation not used to
purchase Shares for a Participant shall be paid to the Participant in cash.

 

13.

Rights not Transferable

Rights to purchase Shares under the Plan are exercisable only by the Participant
during his lifetime and are not transferable by him other than by will or the
laws of descent and distribution.

 

14.

Administration of the Plan

Subject to the general control of, and superseding action by, the Board of
Directors, the Committee shall have full authority and discretion to administer
the Plan. The Committee may adopt rules not inconsistent with the provisions of
the Plan for its administration and shall adopt the form of Stock Purchase
Agreement, all notices required hereunder, and any on the registration of
certificates for Shares purchased hereunder. All decisions, interpretations and
other actions of the Committee shall be final and binding on all Participants
and all persons deriving their rights from a Participant. By accepting any
benefit under the Plan, each Participant and each person claiming under or
through any such Participant shall be conclusively deemed to have indicated
their acceptance and ratification of, and consent to, all of the terms and
conditions of the Plan and any action taken under the Plan by the Committee, the
Board of Directors, or the Company, in any case in accordance with the terms and
conditions of the Plan.

 

15.

Amendment of the Plan

The Board of Directors or the Committee may at any time, or from time to time,
alter or amend the Plan in any respect, except that no amendment may reduce the
Purchase Price per share as defined in Section 7 hereof.

 

16.

Recapitalization; Effect of Certain Transactions

The aggregate number of Shares reserved for purchase under the Plan as provided
in Section 3 hereof and the calculation of the Purchase Price per share as
provided in Section 7 hereof shall be appropriately adjusted to reflect a
subdivision or consolidation of shares or other capital adjustment, or the
payment of a stock dividend, extraordinary cash dividend or other increase or
decrease in the number of issued Shares, effected without receipt of
consideration by the Company.

 

4



--------------------------------------------------------------------------------

If the Company shall merge or consolidate, whether or not the Company is the
surviving or resulting corporation in such merger or consolidation, any Offering
hereunder shall pertain to and apply to shares of stock of the Company or any
shares issued in connection with such merger or consolidation in exchange for
shares of stock of the Company, unless prior to such merger or consolidation,
the Board of Directors or the Committee shall, in its discretion, terminate the
Plan and/or any Offering hereunder. Notwithstanding the foregoing, a dissolution
or liquidation of the Company shall cause the Plan and any Offering hereunder to
terminate and any amount of Annual Incentive Compensation not used to purchase
Shares for a Participant hereunder shall be paid to such Participant in cash.

 

17.

Expiration and Termination of the Plan

The Plan shall continue in effect through the first anniversary of the Effective
Date unless terminated prior thereto pursuant to Sections 12 or 16 hereof, or
pursuant to the next succeeding sentence. The Board of Directors or the
Committee shall have the right to terminate the Plan or any Offering hereunder
at any time. In the event of the expiration of the Plan or its termination or
the termination of any Offering pursuant to the immediately preceding sentence,
any amount of Annual Incentive Compensation not used to purchase Shares for a
Participant hereunder shall be paid to each such Participant in cash and all
Stock Purchase Agreements shall terminate.

18. Treatment of Fractional Shares

The Company shall be permitted to issue or deliver fractional Shares pursuant to
the Plan or cash in lieu of fractional Shares.

 

19.

Notices

Notwithstanding any other provision of the Plan to the contrary, including any
provision that requires the use of a written instrument, the Company may
establish procedures for the use of electronic or other media in communications
and transactions between the Plan or the Company and Participants. Electronic or
other media may include, but are not limited to, e-mail, the Internet and
intranet systems. By participating in the Plan, each Participant agrees to
accept by email all documents relating to the Company, the Plan or any Offering
and all other documents that the Company is required to deliver to its security
holders (including, without limitation, disclosures that may be required by the
Securities and Exchange Commission). The Participant also agrees that the
Company may deliver these documents by posting them on a website maintained by
the Company or by the Recordkeeper. If the Company posts these documents on a
website, it shall notify the Participants by email of their availability. This
consent shall remain in effect until a Participant gives the Company written
notice that it should deliver paper documents.

 

20.

Repurchase of Stock

The Company shall not be required to repurchase from any Participant Shares
which such Participant acquires under the Plan.

 

5



--------------------------------------------------------------------------------

21.

Fees

The Recordkeeper may charge Participants reasonable transaction fees, as agreed
by the Company.

 

22.

No Right of Continued Employment; No Guarantee of Annual Incentive Compensation

The Plan shall not confer upon any Participant any right with respect to
continuance of employment with the Company or any Subsidiary, nor shall it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate such Participant’s employment at any time. No
Employee shall have the right to be selected to purchase Shares under the Plan,
or, having been so selected, to be selected to receive future opportunities to
purchase Shares. Nothing in this Plan shall be construed to provide any
Participant with any guarantee or assurance of earning or receiving any Annual
Incentive Compensation amount whatsoever.

 

23.

Choice of Law

The obligations of the Company with respect to the Plan shall be subject to all
applicable laws (and the rules of any stock exchange or quotation system on
which the Shares are listed or quoted) and such approvals by any governmental
agencies as the Committee determines may be required. The Plan and each Stock
Purchase Agreement shall be governed by the laws of the State of Delaware,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of the Plan to the substantive law of
another jurisdiction.

[END OF DOCUMENT]

 

6